Case: 21-10690     Document: 00516312981         Page: 1     Date Filed: 05/10/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         May 10, 2022
                                  No. 21-10690
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Christopher David Bell,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 2:20-CR-136-1


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          Christopher David Bell pleaded guilty to a drug offense and was
   sentenced to 270 months of imprisonment. He now challenges the district
   court’s failure to sua sponte conduct a formal competency hearing or
   otherwise inquire further as to his competency. We pretermit deciding


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10690      Document: 00516312981          Page: 2   Date Filed: 05/10/2022




                                    No. 21-10690


   whether Bell’s appeal waiver bars the issues. See United States v. Story, 439
   F.3d 226, 230-31 (5th Cir. 2006); United States v. Smith, 528 F.3d 423, 424
   (5th Cir. 2008). Because Bell’s arguments are unpersuasive on review for
   abuse of discretion, we also decline to decide whether the stricter plain-error
   standard might apply. See United States v. Flores-Martinez, 677 F.3d 699, 706
   (5th Cir. 2012); United States v. Rodriguez, 602 F.3d 346, 361 (5th Cir. 2010).
          A defendant has a procedural due process right to a hearing to
   determine his competency if the evidence before the district court raises a
   bona fide doubt about his competency. See Pate v. Robinson, 383 U.S. 375,
   378, 385 (1966); see also 18 U.S.C. § 4241(a). This court considers three
   factors in determining whether a competency hearing is required: “(1) any
   history of irrational behavior, (2) the defendant’s demeanor at trial, and
   (3) any prior medical opinion on competency.” United States v. Davis, 61
   F.3d 291, 304 (5th Cir. 1995).
          The facts in the presentence report regarding Bell’s previous head
   injury provided no reason for the district court to question his ability to
   understand the proceedings or aid his attorney in his defense, especially
   considering that he appropriately responded to all of the questions posed to
   him during the rearraignment and sentencing proceedings. See Pate, 383 U.S.
   at 385; Flores-Martinez, 677 F.3d at 705-08; United States v. Williams, 819
   F.2d 605, 607 (5th Cir. 1988); Lokos v. Capps, 625 F.2d 1258, 1261 (5th Cir.
   1980). Accordingly, the district court did not err. See Pate, 383 U.S. at 385;
   Flores-Martinez, 677 F.3d at 705-08.
          AFFIRMED.




                                          2